UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code: (303)454-5600 Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1.Schedule of Investments Marsico Focus Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense General Dynamics Corporation $ % Application Software salesforce.com, inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Wynn Resorts Ltd. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Internet Retail The Priceline Group, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Investment Banking & Brokerage The Charles Schwab Corporation IT Consulting & Other Services Cognizant Technology Solutions Corporation - Cl. A* Movies & Entertainment The Walt Disney Company $ % Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Continental Resources, Inc.* Packaged Foods & Meats Keurig Green Mountain, Inc. Pharmaceuticals Pacira Pharmaceuticals, Inc.* Railroads Canadian Pacific Railway Ltd. Restaurants Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Specialty Chemicals The Sherwin-Williams Company TOTAL COMMON STOCKS(Cost $599,590,595) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $21,042,161) TOTAL INVESTMENTS (Cost $620,632,756) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico Growth Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense General Dynamics Corporation $ % Safran S.A. Airlines Delta Air Lines, Inc. Apparel Retail The TJX Companies, Inc. Application Software salesforce.com, inc.* Auto Parts & Equipment Delphi Automotive PLC Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Wynn Resorts Ltd. Data Processing & Outsourced Services FleetCor Technologies, Inc.* Visa, Inc. - Cl. A Drug Retail CVS Caremark Corporation Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. $ % Internet Retail The Priceline Group, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Google, Inc. - Cl. C* Investment Banking & Brokerage The Charles Schwab Corporation Movies & Entertainment The Walt Disney Company Oil & Gas Equipment & Services Halliburton Company Schlumberger Ltd. Oil & Gas Exploration & Production Antero Resources Corporation* Continental Resources, Inc.* Packaged Foods & Meats Keurig Green Mountain, Inc. Railroads Canadian Pacific Railway Ltd. Union Pacific Corporation Restaurants Starbucks Corporation Security & Alarm Services Tyco International Ltd. Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. Specialty Chemicals The Sherwin-Williams Company Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS(Cost $380,880,861) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS(Cost $13,898,432) TOTAL INVESTMENTS (Cost $394,779,293) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico 21ST Century Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense BE Aerospace, Inc.* $ % DigitalGlobe, Inc.* General Dynamics Corporation Airlines Delta Air Lines, Inc. Application Software salesforce.com, inc.* Workday, Inc. - Cl. A* Biotechnology Alexion Pharmaceuticals, Inc.* Alkermes PLC* Biogen Idec Inc.* Gilead Sciences, Inc.* Casinos & Gaming Wynn Resorts Ltd. Data Processing & Outsourced Services FleetCor Technologies, Inc.* MasterCard, Inc. - Cl. A Distillers & Vintners Constellation Brands, Inc. - Cl. A* Distributors LKQ Corporation* Diversified Support Services Copart, Inc.* Fertilizers & Agricultural Chemicals Monsanto Company Footwear Deckers Outdoor Corporation* Health Care Equipment Novadaq Technologies, Inc.* $ % Health Care Services Envision Healthcare Holdings, Inc.* Home Improvement Retail Lumber Liquidators Holdings, Inc.* Hotels, Resorts & Cruise Lines Hilton Worldwide Holdings, Inc.* Human Resource & Employment Services Robert Half International, Inc. Internet Retail TripAdvisor, Inc.* Internet Software & Services CoStar Group, Inc.* Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Google, Inc. - Cl. C* LinkedIn Corporation - Cl. A* Investment Banking & Brokerage Morgan Stanley The Charles Schwab Corporation IT Consulting & Other Services Cognizant Technology Solutions Corporation - Cl. A* Movies & Entertainment The Walt Disney Company Twenty-First Century Fox, Inc. - Cl. A Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Antero Resources Corporation* Packaged Foods & Meats Keurig Green Mountain, Inc. Railroads Genesee & Wyoming, Inc. - Cl. A* Regional Banks City National Corporation First Republic Bank Research & Consulting Services IHS, Inc. - Cl. A* Restaurants Domino's Pizza, Inc. $ % Dunkin' Brands Group, Inc. Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC Specialty Chemicals The Sherwin-Williams Company Specialty Stores Tractor Supply Company Ulta Salon Cosmetics & Fragrance, Inc.* Trading Companies & Distributors Fastenal Company Wireless Telecommunication Services SBA Communications Corporation - Cl. A* TOTAL COMMON STOCKS(Cost $234,918,606) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $6,052,330) TOTAL INVESTMENTS (Cost $240,970,936) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico International Opportunities Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Safran S.A. $ % Zodiac Aerospace Apparel, Accessories & Luxury Goods Adidas A.G. Compagnie Financiere Richemont S.A. Luxottica Group S.p.A. Asset Management & Custody Banks Azimut Holding S.p.A. Hargreaves Lansdown PLC Auto Parts & Equipment Continental A.G. Automobile Manufacturers Bayerische Motoren Werke AG Tata Motors Ltd. ADR Biotechnology Gilead Sciences, Inc.* Cable & Satellite Liberty Global PLC - Series C* Naspers Ltd. - Cl. N Casinos & Gaming Sands China Ltd. Construction Materials CEMEX, S.A.B. de C.V. Spon. ADR* Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Wirecard A.G. Electrical Components & Equipment Schneider Electric S.A. $ % Electronic Equipment & Instruments Keyence Corporation General Merchandise Stores Dollarama, Inc. Health Care Equipment Covidien PLC Novadaq Technologies, Inc.* Internet Retail Rakuten, Inc. Start Today Company Ltd. The Priceline Group, Inc.* Internet Software & Services Baidu, Inc. Spon. ADR* Yandex N.V. - Cl. A* Leisure Facilities Merlin Entertainments PLC* Life & Health Insurance St. James's Place PLC Oil & Gas Equipment & Services Anton Oilfield Services Group Schlumberger Ltd. Pharmaceuticals Novo Nordisk A/S - Cl. B Roche Holding AG Publishing Rightmove PLC Railroads Canadian Pacific Railway Ltd. Restaurants Alsea S.A.B. de C.V.* Domino's Pizza Group PLC Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC Infineon Technologies AG $ % TOTAL COMMON STOCKS(Cost $168,052,915) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $7,510,658) TOTAL INVESTMENTS (Cost $175,563,573) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Canada $ 8.88 % China/Hong Kong Denmark France Germany India Ireland Italy Japan Mexico Netherlands Russia South Africa Switzerland United Kingdom United States(1) $ 100.00 % Includes short-term securities. Marsico Flexible Capital Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Safran S.A. $ % Airlines Copa Holdings S.A. - Cl. A Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Cable & Satellite Liberty Global PLC - Series C* Casinos & Gaming MGM Resorts International* Wynn Resorts Ltd. Construction & Engineering Louis XIII Holdings Ltd.* Consumer Electronics GoPro, Inc. - Cl. A* Data Processing & Outsourced Services QIWI PLC Spon. ADR Visa, Inc. - Cl. A Department Stores Macy's, Inc. Distillers & Vintners Constellation Brands, Inc. - Cl. A* Fertilizers & Agricultural Chemicals Monsanto Company Health Care Equipment Novadaq Technologies, Inc.* $ % Home Improvement Retail Lowe's Companies, Inc. Hotels, Resorts & Cruise Lines Hilton Worldwide Holdings, Inc.* Internet Retail The Priceline Group, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Leisure Facilities ClubCorp Holdings, Inc. Mortgage REITs Starwood Property Trust, Inc. Movies & Entertainment The Walt Disney Company Twenty-First Century Fox, Inc. - Cl. A Oil & Gas Equipment & Services Schlumberger Ltd. Packaged Foods & Meats Keurig Green Mountain, Inc. Pharmaceuticals Pacira Pharmaceuticals, Inc.* Publishing Tribune Company* Railroads Union Pacific Corporation Regional Banks First Republic Bank Restaurants Alsea S.A.B. de C.V.* Burger King Worldwide, Inc. Domino's Pizza Group PLC Semiconductor Equipment ASML Holding N.V. Semiconductors Infineon Technologies AG Specialty Chemicals The Sherwin-Williams Company TOTAL COMMON STOCKS(Cost $619,521,222) $ % Par Value Value Percent of Net Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ Cable & Satellite DISH DBS Corp., 6.625%, 10/1/14 Casinos & Gaming Pinnacle Entertainment, Inc., 7.500%, 4/15/21 Metal & Glass Containers Ball Corp., 4.000%, 11/15/23 Real Estate Development The Howard Hughes Corporation, 6.875%, 10/1/21 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 Trading Companies & Distributors United Rentals North America, Inc., 8.375%, 9/15/20 Wireless Telecommunication Services T-Mobile USA, Inc., 6.464%, 4/28/19 TOTAL CORPORATE BONDS(Cost $35,442,473) INTERNATIONAL BONDS Alternative Carriers Ziggo Bond Co. 144A, 8.000%, 5/15/18 € TOTAL INTERNATIONAL BONDS(Cost $7,888,255) Number of Shares Value Percent of Net Assets PREFERRED STOCKS Diversified Banks Wells Fargo & Company, Series N, 5.200% Mortgage REITs NorthStar Realty Finance Corp., Series E, 8.750% Regional Banks BB&T Corporation, Series D, 5.850% First Niagara Financial Group, Inc., Series B, 8.625% Regions Financial Corporation, Series A, 6.375% $ % TOTAL PREFERRED STOCKS(Cost $20,162,915) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $42,843,664) TOTAL INVESTMENTS (Cost $725,858,529) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Canada $ 0.95 % China/Hong Kong France Germany Mexico Netherlands Panama Russia United Kingdom United States(1) $ 100.00 % Includes short-term securities. Marsico Global Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2014 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense General Dynamics Corporation $ % Safran S.A. Zodiac Aerospace Apparel, Accessories & Luxury Goods Hermes International Luxottica Group SpA Spon. ADR Application Software salesforce.com, inc.* Automobile Manufacturers Bayerische Motoren Werke AG Tata Motors Ltd. ADR Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Cable & Satellite British Sky Broadcasting Group PLC Liberty Global PLC - Series C* Casinos & Gaming Wynn Macau Ltd. Data Processing & Outsourced Services Visa, Inc. - Cl. A Distributors LKQ Corporation* Electrical Components & Equipment Schneider Electric S.A. Fertilizers & Agricultural Chemicals Monsanto Company Health Care Equipment Novadaq Technologies, Inc.* $ % Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Internet Retail The Priceline Group, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Google, Inc. - Cl. C* Movies & Entertainment The Walt Disney Company Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Antero Resources Corporation* Continental Resources, Inc.* Packaged Foods & Meats Keurig Green Mountain, Inc. Pharmaceuticals Pacira Pharmaceuticals, Inc.* Roche Holding AG Railroads Canadian Pacific Railway Ltd. Restaurants Alsea S.A.B. de C.V.* Domino's Pizza Group PLC Security & Alarm Services Tyco International Ltd. Semiconductor Equipment ASML Holding N.V. Semiconductors Infineon Technologies AG Specialty Chemicals The Sherwin-Williams Company Technology Hardware, Storage & Peripherals Apple, Inc. TOTAL COMMON STOCKS(Cost $67,503,036) $ % SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $2,040,386) TOTAL INVESTMENTS (Cost $69,543,422) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Canada $ 6.53 % China/Hong Kong France Germany India Italy Mexico Netherlands Switzerland United Kingdom United States(1) $ 100.00 % Includes short-term securities. Notes to Schedules of Investments Investment Valuation — A security traded on a recognized stock exchange is generally valued at the last sale price prior to the closing of the principal exchange on which the security is traded. Securities traded on NASDAQ generally will be valued at the NASDAQ Official Closing Price. If no sale price is reported on the valuation date, the most current bid price will generally be used, with the exception of short option positions which will generally utilize the most current ask price. Other securities for which over-the-counter market quotations are readily available are generally valued at the last sale price. Debt securities that will mature in more than 60 days are generally valued at their bid prices furnished by a pricing service approved by the Funds’ Board of Trustees and subject to review pursuant to procedures established by, and under the general supervision of, the Funds’ Board of Trustees. Debt securities that will mature in 60 days or less are valued at amortized cost, if it approximates market value. Any securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Adviser in accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees. The Funds may use pricing services to assist in determining market value. The Board of Trustees has authorized the use of a pricing service to assist the Funds in valuing certain equity securities listed or traded on foreign security exchanges in the Funds’ portfolios in certain circumstances where there is a significant change in the value of related US-traded securities, as represented by, for example, the S&P 500 Index. “Fair Value Measurements and Disclosures” (the “Fair Value Statement”) defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. Under the Fair Value Statement, various inputs are used in determining the value of the Funds’ investments. These inputs are summarized into three broad levels and described below: § Level 1 – quoted prices in active markets for identical securities § Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, and evaluated quotations obtained from pricing services) § Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. Changes in valuation techniques may result in transfers between the levels during the reporting period. The Funds recognize transfers between the levels as of the end of each reporting period. There were no transfers between each of the three levels during the reporting period. The following is a summary of the fair values of the Funds’ investments in each category and economic sector as of June 30, 2014: Fund Investments by Major Security Type Level 1 Level 2 Level 3 Total Marsico Focus Fund Assets Common Stocks Consumer Discretionary $ $
